Citation Nr: 0428665	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-05 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right os calcis with fracture (Muscle 
Group X), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right buttock (Muscle Group XVII), 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right thigh (Muscle Group XIII), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969. 

This matter arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in May 2004.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The residuals of the veteran's gunshot wound of the right 
os calcis with fracture are manifested by no more than a 
severe injury to Muscle Group X; the scars from the gunshot 
wound are tender and painful on objective demonstration.

2.  A disability rating in excess of 40 percent for residuals 
of a gunshot wound of the right os calcis with fracture is 
precluded by the amputation rule.



3.  The residuals of the veteran's gunshot wound of the right 
buttock are manifested by no more than a moderate injury to 
Muscle Group XVII; the scars from the gunshot wound are 
tender and painful on objective demonstration but measure 
less than 39 square centimeters and are not poorly nourished 
with repeated ulceration.

4.  The residuals of the veteran's gunshot wound of the right 
thigh are manifested by no more than a moderate injury to 
Muscle Group XIII; the scar from the gunshot wound is tender 
and painful on objective demonstration but measures less than 
39 square centimeters and is not poorly nourished with 
repeated ulceration.

5.  The veteran has not submitted evidence tending to show 
that his gunshot wound residuals are unusual, require 
frequent periods of hospitalization or cause unusual 
interference with work other than that contemplated within 
the schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a gunshot wound of the right os calcis with fracture (Muscle 
Group X) have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.56, 4.68, 4.71a, 
4.73, Diagnostic Codes 5271, 5284, 5310 (2003).

2.  The criteria for a 10 percent evaluation for scars of the 
right foot, as residuals of a gunshot wound, have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (under the criteria in 
effect prior to August 30, 2002).

3.  The criteria for an increased evaluation for residuals of 
a gunshot wound of the right buttock (Muscle Group XVII) have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.14, 4.56, 4.73, Diagnostic Code 5317 
(2003).

4.  The criteria for a 10 percent evaluation for scars of the 
right buttock, as residuals of a gunshot, wound have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805 (under 
the criteria in effect prior to August 30, 2002); Diagnostic 
Code 7801 (under the criteria in effect since August 30, 
2002).

5.  The criteria for an increased evaluation for residuals of 
a gunshot wound of the right thigh (Muscle Group XIII) have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.14, 4.56, 4.73, Diagnostic Code 5313 
(2003).

6.  The criteria for a 10 percent evaluation for a scar of 
the right thigh, as a residual of a gunshot wound, have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804 
(under the criteria in effect prior to August 30, 2002); 
Diagnostic Code 7801 (under the criteria in effect since 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in October 2002, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for increased evaluations, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The March 2002 rating decision, February 2003 statement of 
the case (SOC), and July 2003 supplemental statement of the 
case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for increased 
evaluations.  The February 2003 SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

An October 2003 letter to the veteran asked him to provide 
the name(s) of all VA and non-VA health care providers who 
had treated him for his service-connected disabilities.  In 
this regard, the veteran has not identified any outstanding 
medical records that would be pertinent to the claim on 
appeal.  A VA examination was conducted in February 2002.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2003).  Impairments associated 
with a veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.

In evaluating a muscle injury, 38 C.F.R. § 4.56(d) provides 
that, under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. 
(ii) History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
(ii) History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. 
(iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. 
(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
(iii) Objective findings. Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 
(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. 
(iii) Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: 
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. 
(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing 
group of muscles. 
(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 
(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56.

Service medical records document that the veteran sustained a 
gunshot wound and multiple fragment wounds to his right foot, 
thigh, and buttock.  The wound to his right foot included an 
open fracture of the os calcis.  By rating action dated in 
January 1970, service connection was established for 
residuals of a gunshot wound of the right os calcis with 
fractures, evaluated as 30 percent disabling; residuals of a 
gunshot wound of the right buttock, evaluated as 20 percent 
disabling; and residuals of a gunshot wound of the right 
thigh, evaluated as 10 percent disabling.  Those ratings 
remained in effect until the veteran filed his claim for an 
increased evaluations in July 2001.

The veteran was examined for VA purposes in February 2002.  
N. Bereshof, M.D., was contracted by VA to perform the 
examination.  At the time of the examination, the veteran 
reported that he worked full time as a letter carrier for the 
United States Postal Service.  He complained that the scars 
from his gunshot wounds had remained tender since his initial 
injury.  He said all the scars were tender.  He stated that 
his service-connected wound to the right buttock prevented 
him from sitting for prolonged periods of time.  The veteran 
indicated that he wore specific shoe-wear and sock-wear to 
relieve the pain in his right foot.  He maintained that the 
scar on his foot interfered with his ability to walk on 
uneven surfaces or run.  He stated that he did not want to 
discuss any musculoskeletal issues because his interest was 
evaluating his scars.  

On physical examination, there were disfiguring scars on the 
right lower leg and bottom of the right foot.  The scar in 
the right thigh and gluteal region measured 4 cm by 3.5 cm in 
the inner gluteal area above the crease at the thigh level.  
The scar was quite tender.  There was also a 2 cm by 1.5 cm 
scar at the inner hamstring area about 3 to 4 inches above 
the popiteal region.  That scar was also tender.  A scar 
located over the lateral aspect of the right lower leg above 
the ankle, which measured 10.5 cm by 1.5 cm, was tender as 
well.  There were three scars at the plantar side of the 
right foot.  The first scar extended from the heel area and 
measured 3.5 cm by 5 cm.  The scar fanned out in two branches 
and was about 2 mm in width and extended up to the area just 
below the medial malleolus.  The second scar was at the mid-
plantar area and measured 4.5 by 2 mm in a longitudinal 
direction.  The third scar was very irregular in shape from 
below the first metatarsal phalangeal joint extending 
proximally to about the mid-foot and measured 5cm by 1 mm.  
All the scars of the foot were tender.  The veteran's gait 
was normal.  Range of motion of the right ankle was from zero 
(0) to 20 degrees with pain.  Eversion and inversion appeared 
to be normal.  

The diagnosis was status post gunshot wound right foot with 
three tender scars and limited range of motion of the right 
ankle, status post gunshot wound right buttock with tender 
scar, and status post gunshot wound right thigh with tender 
scar.  The limitations attributable to right foot were 
limited ability to walk on the foot, no ability to run, and 
limited ability for sustained activity requiring time on feet 
due to tenderness of scars.  The scar on the veteran's right 
buttock was noted to limit the veteran's ability to sit for 
prolonged periods of time.  Aside from being tender, the scar 
on the right thigh did not cause any limitations.

A.  Right Foot

The veteran is currently assigned a 30 percent rating for the 
gunshot wound of the right os calcis under Diagnostic Code 
5310.  Diagnostic Code 5310 contemplates injuries to muscle 
group X.  The functions of these muscles are as follows:  
movements of forefoot and toes; propulsion thrust in walking.  
The muscles include the intrinsic muscles of the foot: 
Plantar: (1) Flexor digitorum brevis; (2) abductor hallucis; 
(3) abductor digiti minimi; (4) quadratus plantea; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei.  Other important plantar structures: 
Plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes.  A 30 percent 
evaluation is assigned for severe disability, which is the 
maximum rating assignable under Diagnostic Code 5310.  A 
higher disability rating under this Diagnostic Code is 
therefore prohibited.

Nonetheless, considering the criteria set forth in Esteban v. 
Brown, the Board notes that the veteran's scars have been 
repeatedly described as painful and tender.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (as in effect prior to August 30, 
2002), provided for a 10 percent rating for superficial scars 
that are painful and tender on objective examination.  The 
criteria for evaluating disabilities of the skin, to include 
scars, were revised effective August 30, 2002.  The revised 
Diagnostic Code 7804 incorporated a note defining a 
superficial scar as "one not associated with underlying soft 
tissue damage."  The gunshot wound to the veteran's right 
foot resulted in soft tissue damage, which would exclude the 
application of Diagnostic Code 7804.  The "old" criteria 
for evaluating the scars of the right foot are clearly more 
favorable to the veteran and therefore will be applied.  See 
VAOPGCPREC 7-2003.  


Based on the findings of the February 2002 examination, and 
the Esteban principle, the Board finds that the scars on the 
veteran's right foot, as a residual of a gunshot wound, meet 
the criteria for an additional 10 percent rating under the 
"old" Diagnostic Code 7804.

The 30 percent evaluation for the muscle injury (severe 
disability) and the 10 percent evaluation for a tender scar 
combine to a 40 percent evaluation under 38 C.F.R. § 4.25 
(2003).  This combined 40 percent disability rating is the 
maximum rating provided under the "amputation rule" for any 
combination of pathology below the knee or for loss of use of 
the foot.  38 C.F.R. § 4.68; Diagnostic Codes 5165, 5167.  
The combined rating for disabilities of an extremity shall 
not exceed the rating provided for amputation at the elective 
level.  The maximum schedular rating for a below the knee 
amputation improvable by a prosthetic device or when there is 
loss of use of the foot is 40 percent.

The loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a prosthesis.  
The determination will be made on the basis of the actual 
remaining function of the foot; whether the acts of balance 
and propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. 
§ 4.63.

Accordingly, consideration of any additional disability 
resulting from deep scars exceeding an of 6 square inches 
(Diagnostic Code 7801), poorly nourished scars with repeated 
ulceration ( Diagnostic Code 7803), functional impairment 
from the scars (Diagnostic Code 7805) or loss of range of 
motion of the veteran's ankle (Diagnostic Code 5271) would be 
fruitless.  The Board is barred from assigning a rating in 
excess of 40 percent for any disability existing below the 
veteran's right knee.



B.  Right Buttock

Diagnostic Code 5317 provides that a 50 percent evaluation be 
assigned for a severe injury to Muscle Group XVII.  The 
functions of these muscles are as follows:  Extension of hip 
(1), abduction of thigh, elevation of opposite side of pelvis 
(2,3), tension of fascia lata and iliotibial (Maissat's band, 
acting with XIV, 6, in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia 
(1).)  The muscles include the Pelvic girdle group 2: (1) 
gluteus maximus; (2) gluteus medius; (3) gluteus minimus.  
When moderately severe, a 40 percent evaluation is assigned; 
when moderate, a 20 percent evaluation is assigned; and when 
slight, a noncompensable rating is assigned.

As noted above, the veteran's service-connected gunshot wound 
of the right buttock is currently rated as 20 percent 
disabling (moderately disabling) under Diagnostic Code 5317.  
In order to warrant a higher rating, the medical evidence 
would have to show that his level of disability is moderately 
severe.  Under 38 C.F.R. § 4.56, the medical evidence would 
have to show: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

The veteran does not contend that the residuals of the 
gunshot wound to his right buttock have resulted in a 
moderately severe injury to Muscle Group XVII.  In fact, he 
stated that he did not wish to discuss any musculoskeletal 
issues at his February 2002 examination.  He said he only 
wanted to be examined for the residual scars from his gunshot 
wound.  Therefore, it is not possible to determine whether 
there is any loss of deep fascia or muscle substance or 
whether strength and endurance of the right hip and buttock 
has been affected.  As the veteran does not have objective 
manifestations of his muscle injury which can be described as 
moderately severe, he is not entitled to a higher rating than 
20 percent under Diagnostic Code 5317.


As noted above, the veteran insisted that his February 2002 
examination be limited to an evaluation of tender scars.  The 
report of the February 2002 examination indicated that the 
gunshot wound scar at the veteran's right gluteal area was 
"quite tender."  The Board therefore finds that the scar on 
the veteran's right buttock, as a residual of a gunshot 
wound, meet the criteria for an additional 10 percent rating 
under "old" Diagnostic Code 7804.

The scar of the veteran's right buttock was also noted to 
limit the amount of seated work that he was able to perform.  
A disability evaluation of 10 percent may be assigned under 
the "old" or "new" Diagnostic Code 7805, which evaluates 
scars based upon limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805.  The affected 
part in this case would be the veteran's right buttock, which 
would best be evaluated under Diagnostic Code 5317 (Muscle 
Group XVII).  Any functional limitation resulting in 
difficulty sitting is contemplated when evaluating the 
veteran under that diagnostic code.  The Board therefore 
finds that the assignment of a separate disability evaluation 
for loss of function attributable to the scar on the right 
buttock would be pyramiding and prohibited under 38 C.F.R. 
4.14.

Consideration has also been given as to whether separate 
compensable evaluations would be warranted under Diagnostic 
Codes 7801 or 7803.  See Esteban.  Under the revised 
Diagnostic Code 7801, scars, other than head, face, or neck, 
that are deep or cause limited motion will be evaluated as 10 
percent disabling when the area or areas of the scar(s) 
exceed 6 square inches (39 sq. cm.).  As the two scars on the 
veteran's right buttock combine to 17 square centimeters, 
application of Diagnostic Code 7801 would be inappropriate.  

A 10 percent rating is assigned under the "old" Diagnostic 
Code 7803 for superficial, scars that are poorly nourished 
with repeated ulceration.  The "new" version of that 
diagnostic code makes it applicable only when there is no 
soft tissue damage.  Nevertheless, there is no evidence that 
the scars of the veteran's right buttock are poorly nourished 
with repeated ulceration.  A separate compensable rating 
under the "old" Diagnostic Code 7803 is not warranted.

C.  Right Thigh

The residuals of the veteran's gunshot wound to the right 
thigh are currently evaluated as 10 percent disabling under 
Diagnostic Code 5313, which provides for evaluations for 
disability of muscle group XIII.  The function of these 
muscles are as follows: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under Diagnostic Code 5313 
is evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  

The evidence of record fails to show the residuals of the 
gunshot wound to the veteran's right thigh have resulted in 
disability greater than moderate.  The veteran, in fact, has 
made no allegations or assertions that a higher disability 
evaluation is warranted under Diagnostic Code 5313.  As 
discussed above, he insisted that his February 2002 
examination be limited an evaluation of the residual scar.  
The 10 percent disability rating assignment for the residuals 
of a gunshot wound of the right thigh is continued.  

The report of the February 2002 examination indicated that 
the scar on the veteran's right thigh was tender.  A separate 
10 percent disability evaluation is therefore assignable 
under the "old" Diagnostic Code 7804.  

Consideration has again been given as to whether a separate 
compensable evaluation would be warranted Diagnostic Codes 
7801 or 7803.  Neither of these rating codes are applicable.  
The scar on the veteran's  right thigh measures less than 16 
square centimeters and is not poorly nourished with repeated 
ulceration. 

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the residuals of his 
service-connected gunshot wounds and there is no objective 
evidence that these disabilities have caused marked 
interference with employment.  The Board notes that the 
veteran reported that he is fully employed as a letter 
carrier with the United States Postal Service.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.

Finally, as noted above, changes were made to the schedular 
criteria for evaluating scars, effective August 30, 2002.  A 
review of the record fails to show that the RO considered the 
revised criteria or that the veteran was given notice of the 
same.  However, as detailed above, the veteran would not be 
entitled to a compensable rating under the new rating 
criteria pertaining to scars and, for that matter, the new 
criteria appear to be in some aspects disfavorable to his 
claim.  Moreover, because of the clear lack of entitlement to 
a compensable rating under the "new" criteria, the veteran 
is not prejudiced by the Board's initial consideration of the 
new rating criteria.  Therefore, there is no due process bar 
for the Board to proceed with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right os calcis with fracture (Muscle 
Group X), currently evaluated as 30 percent disabling, is 
denied.

A separate 10 percent rating for scars of the right foot, 
residuals of a gunshot wound, is granted.

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right buttock (Muscle Group XVII), 
currently evaluated as 20 percent disabling, is denied.

A separate 10 percent rating for scars of the right buttock, 
residuals of a gunshot wound, is granted.

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right thigh (Muscle Group XIII), 
currently evaluated as 10 percent disabling, is denied.

A separate 10 percent rating for scars of the right thigh, 
residuals of a gunshot wound, is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



